Exhibit 10.21

VIRGINIA COMMERCE BANCORP, INC.

FORM OF

RESTRICTED STOCK AGREEMENT

FOR NON-EMPLOYEE DIRECTOR

This Restricted Stock Agreement (“Agreement”), which includes the attached Terms
and Conditions, confirms the grant of Restricted Stock (the “Award”) by VIRGINIA
COMMERCE BANCORP, INC. (the “Company”), to <<name>> (“Director”), under the
Virginia Commerce Bancorp, Inc. 2010 Equity Plan (the “Plan”) as follows:

 

Date of Grant:    <<grant date>> (“Award Date”) Number of Shares:    << number
of shares>> shares (“Award Shares”) Vesting:    <<percent>>% on each of
<<date>>, <<year>> and <<year>>, rounded down to the nearest whole share for
each of the first <<number>> installments, with the balance vesting on the last
installment, subject to the Terms and Conditions.

The Award is subject to the terms and conditions of the Plan and this Agreement,
which includes the attached Terms and Conditions.

By signing below, the Company and Director agree to the terms and conditions of
this Agreement.

Director must accept this Agreement by signing below and returning this original
signed Agreement to <<name>> (it must actually be received by [her] [him]) no
later than <<date>>. If Director does not timely accept this Agreement, the
Award shall terminate and the Award Shares shall be forfeited on <<date + 1>>.

 

VIRGINIA COMMERCE BANCORP, INC.         DIRECTOR

 

       

 

<< name>>       << name>> << title>>       Date:  

 

      Date:   

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

The following terms and conditions apply to the Award of Restricted Stock
granted to Director by the Company as specified on the preceding page (the
“Summary Page”), which is an integral part of this Agreement.

1. Award of Shares. Under the terms of the Plan, the Board has granted to
Director the Award of Restricted Stock, effective on the Award Date. To evidence
the Award and the terms, conditions and restrictions thereof, the Company has
signed this Agreement as of the Award Date. Director is required to accept this
Agreement within the time period set forth on the Summary Page pursuant to such
means as the Committee may permit. If Director fails to timely accept this
Agreement, the Award shall terminate and the Award Shares shall be forfeited on
the day following the time period for signing set forth on the Summary Page.

2. Period of Restriction and Vesting in the Award Shares.

 

  (a) Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to each portion of the
Award Shares is the period from the Award Date through the dates provided on the
Summary Page, provided Director continues to serve on the Board of Directors of
the Company or its Subsidiaries (the “Board”) through such date.

 

  (b) Except as contemplated in Paragraph 2(c), the Award Shares, and the rights
and privileges conferred hereby, may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, otherwise than by will or by
the laws of descent and distribution, and shall not be subject to execution,
attachment or similar process, during the Period of Restriction. Except as
otherwise provided pursuant to Paragraph 2(c), the Award Shares as determined
pursuant to Paragraph 2(a) shall become freely transferable by Director as of
the last day of the relevant Period of Restriction.

 

  (c) Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while Director is a member of the Board and prior to
the end of the Period of Restriction applicable to any portion of the Award
Shares, immediate vesting shall occur and the Period of Restriction shall end
for such portion of the Award Shares, and the Award Shares shall be free of
restrictions and freely transferable on the date of such Vesting Acceleration
Event.

 

  (d) “Vesting Acceleration Event” means, while Director is a member of the
Board and prior to forfeiture of the Award Shares: (i) the occurrence of a
Change in Control (as defined in the Plan), (ii) Director’s becoming disabled
(as defined for purposes of Section 22(e)(3) of the Internal Revenue Code, as
amended), (iii) Director’s death, (iv) with the consent of the Board, Director’s
retirement from the Board after five years of service on or after reaching age
65, or (v) with the consent of the Board, Director’s resignation from the Board
after five years of Board service.

 

- 2 -



--------------------------------------------------------------------------------

3. Stock Certificates.

 

  (a) The Company shall issue the Award Shares either: (i) in certificate form,
or (ii) in book-entry form, registered in the name of Director with notations as
to any restrictions on transfer imposed under this Agreement.

 

  (b) Any certificates representing any of the Award Shares shall be held by the
Company until the Period of Restriction with respect to any of the Award Shares
lapses or until the Award Shares are forfeited hereunder. During the Period of
Restriction, any Award Shares issued in book-entry form shall be subject to the
following legend and any certificates representing the Award Shares shall bear
the following legend:

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Virginia Commerce Bancorp,
Inc. 2010 Equity Plan and in a Restricted Stock Agreement dated <<grant date>>.
A copy of the Plan and such Restricted Stock Agreement may be obtained from the
Secretary of Virginia Commerce Bancorp, Inc.

 

  (c) Promptly after the Period of Restriction lapses for any of the Award
Shares, the Company shall either remove the relevant notations for such Award
Shares issued in book-entry form or deliver to Director a certificate(s)
evidencing the number of Award Shares as to which the Period of Restriction has
lapsed.

 

  (d) By execution of this Agreement, Director hereby appoints the Secretary of
the Company, with full power of substitution, as Director’s attorney in fact
with power and authority in the name and on behalf of Director to take any
action and execute all documents and instruments, including without limitation
stock powers, which may be necessary to transfer any forfeited Award Shares (or
shares otherwise reacquired or withheld by the Company hereunder), to the
Company as may be required pursuant to the Plan or this Agreement.

4. Voting Rights. During the Period of Restriction, Director may exercise full
voting rights with respect to all of the Award Shares.

5. Dividends and Other Distributions. During the Period of Restriction, all
dividends and other distributions paid with respect to the Award Shares in the
Company’s Common Stock or other securities of the Company shall be registered in
the name of Director and held by the Company until payable or forfeited pursuant
hereto. Such stock dividends and other stock distributions shall be subject to
the same restrictions on transferability and vesting as the Award Shares with
respect to which they were paid and shall, to the extent vested, be paid when
and to the extent the underlying Award Shares are vested and freed of
restrictions. Dividends paid in cash shall be paid to Director at the same time
as they are paid to other shareholders of the Company and shall not be subject
to any restrictions under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

6. Forfeiture on Cessation of Board Service. If Director’s service as a member
of the Board ceases for any reason prior to the end of the Period of Restriction
and Paragraph 2(c) does not apply or has not applied for any portion of the
Award Shares, then any Award Shares subject to restrictions at the date of such
cessation of Director’s service on the Board shall be forfeited to the Company
immediately upon such cessation. For purposes of this Agreement, the transfer of
Board membership among the Company and its Subsidiaries shall not be considered
a cessation of service on the Board.

7. Withholding Taxes. The Company, or any of its Subsidiaries, shall have the
right to retain and withhold the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to the Award Shares. The
Committee may require Director or any successor in interest to pay or reimburse
the Company, or any of its Subsidiaries, for any such taxes required to be
withheld by the Company, or any of its Subsidiaries, and to withhold any
distribution in whole or in part until the Company, or any of its Subsidiaries,
is so paid or reimbursed. In lieu thereof, the Company, or any of its
Subsidiaries, shall have the right to withhold from any other cash amounts due
or to become due from the Company, or any of its Subsidiaries, to or with
respect to Director an amount equal to such taxes required to be withheld by the
Company, or any of its Subsidiaries, to pay or reimburse the Company, or any of
its Subsidiaries, for any such taxes or to retain and withhold a number of
shares of the Company’s Common Stock having a market value not less than the
amount of such taxes and cancel any such shares so withheld in order to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes. Director
or any successor in interest is authorized to deliver shares of the Company’s
Common Stock in satisfaction of minimum statutorily required tax withholding
obligations.

8. Plan. The Award is granted pursuant to the Plan and is subject to the terms
thereof (including all applicable vesting, forfeiture, settlement and other
provisions).

9. Construction and Capitalized Terms. This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan. Capitalized terms in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.

 

- 4 -